347 Ill. App. 439 (1952)
106 N.E.2d 837
Vern E. Alden, Appellee,
v.
Henry A. Stromsem, Harold J. Stromsem and Clemens U. Brinkman, Appellants.
Gen. No. 45,504.
Illinois Appellate Court.
Opinion filed June 25, 1952.
Released for publication July 8, 1952.
Rothbart & Rosenfield, for certain appellants.
Clemens U. Brinkman, pro se; Edward Rothbart, Julius M. Rosenfield, Joseph Stein, and Thomas E. Moran, of counsel.
Baker, McKenzie & Hightower, for appellee.
Andrew W. Brainerd, and John C. McKenzie, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE FRIEND.
Judgment against Henry A. Stromsem and Harold J. Stromsem reversed; Judgment against Clemens U. Brinkman affirmed.
Not to be published in full.